The plaintiff in error was convicted in the superior court of Pottawatomie county of the crime of illegal possession of intoxicating liquor and was sentenced to pay a fine of $400 and to imprisonment in the county jail for six months. To reverse the judgment, an appeal was taken by filing in this court March 18, 1927, a petition in error with transcript, which transcript fails to show the judgment and sentence from which the appeal was taken.
On April 21, 1928, his counsel of record filed a suggestion of the death of plaintiff in error, Charlie Swain.
Upon the record before us we are of opinion that the appeal in this case was never properly perfected. *Page 25 
It is therefore considered and adjudged that the appeal herein be dismissed, and the cause remanded to the lower court, where a proper order on the question of abatement of the action may be made. Mandate forthwith.